Title: To James Madison from Alexander Stuart, Shadrach Bond, and Edward Hempstead, 5 January 1813 (Abstract)
From: Stuart, Alexander,Bond, Shadrach,Hempstead, Edward
To: Madison, James


5 January 1813, Washington. “The Undersigned beg leave … to State to the President … that they Consider Nathaniel Pope Esqr Secretary of the Illinois Territory as a Gentleman of the first intelligence, talents, work, and integrity. That the office he now holds cannot in our opinion be filled by any One with more ability than by him, and that his reappointment to that office will give general satisfaction to the inhabitants of that Territory.”
